DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 01/21/2022.
Currently claims 1-2 and 4-18 are pending in the application.

Election/Restrictions
Applicant's election of Embodiment I of Figs. 1-6, claims 1, 4, 6-9 and 16-17 with traverse, in the reply filed on 01/21/2022 is acknowledged. Traversal is on the ground of “all the technical features as recited in claim 1 are not taught by Prior Art US 2018/0151719 A1 (Sano)”. The examiner does not agree with the applicant in this regard. Prior art Sano along with MPEP 2144.04 (VI) (C) teaches claim 1. See rejection of claim 1 below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Minor Objections
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 4, the instant claim recites limitation in view of claim 1, where claim 4 recites “a maximum voltage" (claim 4, line 4).  The term "maximum" is a relative term. It modifies the target, the target being the “applied voltage”. Therefore, neither the claim nor the specification reveal what range of “applied voltage” is acceptable to be considered as “a maximum voltage", rendering the claim indefinite. The maximum voltage that can be safely applied across a junction can vary significantly depending on the materials of the layers that make the junction. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to maximum”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151719 A1 (Sano).
Regarding claim 1, Sano discloses, a semiconductor device comprising: a semiconductor substrate (101 and 102; first conductivity type silicon carbide substrate and first silicon carbide semiconductor layer, drift layer; Fig. 7A; [0058]) having a first surface (bottom, as annotated on Fig. 7A) and a second surface (top, as annotated on Fig. 7A) opposite to the first surface (bottom) (Fig. 7A; [0121]), 
the second surface (top) including an inner region (100A; active region; Fig. 7A; [0059]) and an outer region (100E; termination region; Fig. 7A; [0059]) outside the inner region (100A), 

    PNG
    media_image1.png
    588
    914
    media_image1.png
    Greyscale

the semiconductor substrate (101 and 102) including a drift layer (102) of a first conductivity type (n-type or p-type) (Fig. 7A; [0058]), and 

the terminal well region (103) including a portion (115; second body region) that extends from between the inner region (100A) and the outer region (100E) toward the outer region (100E) in the second surface (top) (Fig. 7A; [0072]); 
a first electrode (110; drain electrode) provided on the first surface (bottom) of the semiconductor substrate (101 and 102) (Fig. 7A; [0058]); 
a second electrode (112F; upper source electrode) provided on at least part of the inner region (100A) of the semiconductor substrate (101 and 102) and electrically connected to the terminal well region (103); 
a peripheral structure (112H and 114; outer-circumferential upper source electrode and gate electrode) provided on part of the outer region (100E) of the semiconductor substrate (101 and 102), away from the second electrode (112F) (Fig. 7A; [0076] – [0077]); and 
a surface protective film (125; first protective film; Fig. 7A; [0081]) that covers the edge (right edge) of the second electrode (112F) and at least part of the outer region (100E) of the semiconductor substrate (101 and 102), has the peripheral structure (112H and 114) engaged (the examiner interpreted ‘engaged’ as ‘surrounded’ by the surface protective film) therein, and is made of an insulating 
wherein an outer peripheral edge (112Hj; outer side surface of outer-circumferential upper source electrode 112H; Fig. 7A; [0081]) of the peripheral structure (112H) is located inward of an outer peripheral edge (right side edge of 115) of the terminal well region (115; second body region) (Fig. 7A; [0081]).
But Sano fails to teach explicitly, the second electrode (112F) having an edge located on a boundary between the inner region (100A) and the outer region (100E) (Fig.7A; [0081]);
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, the applicant has not presented persuasive evidence in Spec. para. [0015] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. With the teaching of Sano having second electrode 112F overlapping both 

Regarding claim 4, Sano discloses, the semiconductor device according to claim 1, wherein a depletion layer (the region that is formed at the boundary of a p-n junction when the p-n junction is formed after the recombination of electron-hole pairs. The region expands as reverse voltage is applied across the p-n junction. See ‘Formation of a p-n junction; https://en.wikipedia.org/wiki/Depletion_region; this is a common knowledge for a semiconductor researcher or professional) that extends from a boundary (as annotated on expanded Fig. 7A) between the drift layer (102) and the terminal well region (103) when a voltage is applied to the semiconductor device (204) (Fig. 7A; [0058], [0061], [0072]), and the peripheral structure (112H and 114) is spaced from the depletion layer (this is how the device is designed by the process technology so that during the operation of the device the wells of adjacent devices, not only inner and outer regions, do not touch each other and there is a certain safe spacing exist between the depletion regions of adjacent cells. The safe operating spacing is provided by the “design rule guidelines” of a certain process technology).

    PNG
    media_image2.png
    564
    399
    media_image2.png
    Greyscale

But Sano fails to teach explicitly, the depletion layer when a maximum voltage is applied to the semiconductor device is defined as a maximum depletion layer, and the peripheral structure is spaced from the maximum depletion layer.
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Sano is capable of making the maximum depletion layer with applied maximum voltage. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Sano. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Regarding claim 6, Sano discloses, the semiconductor device according to claim 1, wherein a distance (space, as annotated on Fig. 7A) between the second electrode (112F) and the peripheral structure (112H and 114) is less than or equal to a thickness (thickness of inner side surface 112Hi) of at least one of the second electrode (112F) and the peripheral structure (112H or 114) (Fig. 7A; [0080] – [0081]).
Note: In the annotated Fig. 7A, it is obvious that thickness of 112H is higher than spacing between 112F and 114. In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image3.png
    571
    544
    media_image3.png
    Greyscale

Regarding claim 7, Sano discloses, the semiconductor device according to claim 1, wherein the peripheral structure (112H and 114) includes an outer portion (112H) and an inner portion (114) that is located between the outer 

    PNG
    media_image1.png
    588
    914
    media_image1.png
    Greyscale

Regarding claim 8, Sano discloses, the semiconductor device according to claim 1, wherein the peripheral structure (112H and 114) includes a first portion (114) and a second portion (112H) spaced from the first portion (114), and the surface protective film (125) is engaged (the examiner interpreted ‘engaged’ as ‘surrounded’ by the surface protective film) in a space (as annotated on Fig. 7A) between the second electrode (112F) and the first portion (114) of the peripheral structure (112H and 114), a space (available space) between the second electrode (112F) and the second portion (112H) of the peripheral structure (112H and 114), and a 

    PNG
    media_image3.png
    571
    544
    media_image3.png
    Greyscale

Regarding claim 9, Sano discloses, the semiconductor device according to claim 8, wherein a distance (space between 114 and 112H) between the first portion (114) of the peripheral structure (112H and 114) and the second portion (112H) of the peripheral structure (112H and 114) is less than or equal to a thickness (thickness of inner side surface 112Hi) of the peripheral structure (112H and 114) (Fig. 7A; [0080] – [0081]).
Note: In Fig. 7A, it is obvious that thickness of 112H is higher than spacing between 114 and 112H. In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image3.png
    571
    544
    media_image3.png
    Greyscale

Regarding claim 17, Sano discloses, the semiconductor device according to claim 1, wherein the semiconductor substrate (101 and 102; first conductivity type silicon carbide substrate and first silicon carbide semiconductor layer, drift layer; Fig. 7A; [0058]) is made of silicon carbide (Fig. 7A; [0058]).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 16, the closest prior art, US 2018/0151719 A1 (Sano), fails to disclose, “the semiconductor device according to claim 1, further comprising: a moisture-resistant insulating film provided between the second electrode and the surface protective film and made of a material different from a material for the surface protective film”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Note: The applicant established criticality of the above limitation in Spec. para. [0047].


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0226360 A1 (Kamiya) - A semiconductor device is disclosed including a wiring, a semiconductor chip above the wiring and a metal block above the semiconductor chip. The semiconductor chip includes a semiconductor substrate, a lower electrode, an upper large electrode and an upper small electrode. The semiconductor chip includes a first portion and a second portion, the first portion being on an upper small electrode side with respect to a centroid of the semiconductor chip, the second portion being on an opposite side of the upper small electrode with respect to the centroid. The lower electrode is connected to the wiring via a lower solder layer. 
2. US 2018/0068894 A1 (Gopinathan) - A die with scribe seals is disclosed including upper level conductor layers, upper level vias layers, lower level conductor layers and lower level vias layers to form a vertical barrier extending vertically from a semiconductor substrate to a passivation layer at an upper surface of the integrated circuit die. An opening extends vertically through the respective one of the scribe seals and extends through the upper level conductor layers, the upper level via layers, the lower level conductor layers, and the lower level via layers.
3. US 2017/0352604 A1 (Hirao) – A semiconductor device is disclosed having a semiconductor element, and a laminated structure having three resin layers, said laminated structure being in a peripheral section surrounding a main electrode on one surface of the semiconductor element. The semiconductor device is also characterized in that the laminated structure has, on the center section side of the semiconductor element, a region where a lower resin layer is in contact with an intermediate resin layer, and a region where the lower resin layer is in contact with an upper resin layer.
4. US 2017/0352648 A1 (Yasui) - A wide band gap semiconductor device is disclosed including a high field resistant sealing material having a large end portion film thickness, said high field resistant sealing material corresponding to a reduced termination region having a high field intensity. At least a part of a cross-section of a high field resistant sealing material formed close to a termination region at the periphery of a semiconductor chip has a perpendicular shape at a chip outer peripheral end portion, said shape having, on the chip inner end side, a film thickness that is reduced toward the inner side.
5. US 2017/0221998 A1 (Ebihara) - A silicon carbide semiconductor device is disclosed. The distance between the outer peripheral end of a second surface electrode and the inner peripheral end of a field insulation film is smaller than the distance between an outer peripheral end of the second surface electrode and an inner peripheral end of the field insulation film in 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/02/2022